DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Invention IA in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and further drawn to a nonelected species.
Claims 1-5, 7 and 8 are allowable. The restriction requirement among groups and species, as set forth in the Office action mailed on February 12, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 12, 2020 is partially withdrawn.  Claim 6, directed to the neck positioner being a pair of intonation pins is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-20, directed to a method of constructing a chordophone instrument and a chordophone instrument remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "58" have both been used to designate the end block (see FIGS. 3C and 4C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: The prior art does not teach nor suggest a chordophone instrument, the chordophone instrument comprising: a soundbox and a soundboard comprising a soundhole; an end block on an inner surface at a distal end, the end block including a substantially vertically disposed slot; a strut extending from the end block to a distal end of a neck; an end bolt in threaded, adjustable engagement with a distal end of the strut and extending into the slot; a substantially vertically disposed fine adjustment screw, the fine adjustment screw abutting the end bolt, threadedly engaged in the end block, and extending through a back of the instrument to an ambient environment; a neck block on an inner proximal surface of sides of the instrument; an intonation bolt in threaded engagement with the neck block and extending from the interior of the soundbox to the distal end of the neck, where it abuts the neck; and a neck positioner in threaded engagement with the neck block and in contact with the neck at the distal end.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-8 depend from claim 1 and therefore inherit all allowed claim limitations.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,469,770, US 6,265,648 B1, US 7,157,634 B1, US 7,687,698 B2, US 7,875,782 B1, and US 9,805,698 B1 pertaining to a neck block with intonation bolt; US 1,768,261, US 1,889,408, US 2,793,556, US 3,302,507, US 5,549,027, US 6,884,932 B2, US 2008/0190263 A1, and US 8,008,558 B2 pertaining to an internal strut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 6, 2022